DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/21 has been considered by the examiner.
Drawings
The drawings received on 9/25/21 are acceptable.

Allowable Subject Matter
Claims 1-22 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
       Claim 1 is allowed because the prior art of record fails to disclose or suggest an apparatus including the limitation “a multi-level voltage converter comprising a charge pump that is configured to receive a battery voltage and generate a boosted voltage higher than the battery voltage, wherein an output current based on the boosted voltage is induced toward the first voltage port; and a low-dropout (LDO) switch unit coupled between the first voltage port and the second voltage port, wherein the LDO switch unit is configured, such that: a first portion of the output current is capable of flowing through .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khlat (US 2021/0226585 A1) discloses an envelope tracking integrated circuit supporting multiple types of power amplifiers.
Khlat (US 10,842, 431 B1) discloses an envelope tracking amplification architecture.
Khlat (US 2020/0321848 A1) discloses a dual modulation power management circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838